     Case 2:19-cv-00625-JES-NPM Document 1 Filed 08/28/19 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FT. MYERS DIVISION

SANDRA BLACKMON,

         Plaintiff,

v.                                                     CASE NO.:

LEE MEMORIAL HEALTH SYSTEM,

      Defendant.
_______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

         1. Plaintiff, SANDRA BLACKMON (“Ms. Blackmon” or “Plaintiff”), brings this action

pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages, other

monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

and costs.

                                         JURISDICTION

         2. The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

2201 et seq.

                                            PARTIES

         3. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

Lee County, Florida.

         4. Plaintiff worked for Defendant in Lee County, Florida, and the venue, therefore, for

this case is the Ft. Myers Division of the Middle District of Florida.
 Case 2:19-cv-00625-JES-NPM Document 1 Filed 08/28/19 Page 2 of 6 PageID 2



       5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

because it was engaged in commerce or in an industry affecting commerce who employed 50 or

more employees within 75 miles of where Plaintiff worked, for each working day during each of

20 or more calendar workweeks, prior to seeking leave under the FMLA.

       6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

FMLA (and also care for her infirm mother) which necessitated FMLA leave; and (b) she was

employed by Defendant for at least 12 months and worked at least 1,250 hours during the relevant

12-month period prior to her seeking to exercise her rights to FMLA leave.

                                      FACTUAL ALLEGATIONS

       7.      Ms. Blackmon worked as a Respiratory Therapist for Defendant from November

21, 2016, until her termination on January 23, 2019.

       8.      During her tenure with Defendant, Ms. Blackmon was a dedicated employee, who

had no significant history of non-FMLA related attendance, performance, or disciplinary issues.

       9.      Ms. Blackmon worked without issue until she requested intermittent FMLA leave

to undergo exploratory surgery for breast cancer and to likewise care for her ill mother who was

diagnosed with leukemia.

       10.     Each of the foregoing medical crises are FMLA protected.

       11.      Prior to requesting FMLA leave, Ms. Blackmon had explained to her Supervisor,

Monica Collins, that she was suffering from sleep deprivation and exhaustion as a result of the

stress related to what was ongoing in her life.

       12.     Ms. Collins reassured her that she was understanding of same.
 Case 2:19-cv-00625-JES-NPM Document 1 Filed 08/28/19 Page 3 of 6 PageID 3



         13.   On January 22, 2019, Ms. Blackmon spoke to Ms. Collins (“Ms. Collins”), about

her need for FMLA due to the foregoing medical issues.

         14.   Ms. Collins verbally acknowledged Ms. Blackmon’s request for leave and Plaintiff

commenced the necessary process/paperwork to secure and/or plan for same.

         15.   The very next day, on January 23, 2019, Ms. Collins summoned Ms. Blackmon to

a meeting with Director, Jeff Campbell, where they informed her that she had been terminated for

“gross negligence,” due to her dozing off for a moment while working.

         16.   This was the first time Defendant made Ms. Blackmon aware of any alleged

negligence or misconduct on her part; during this meeting, Ms. Blackmon reminded Ms. Collins

of the sleep issues from which she was suffering. Despite acknowledging same, Ms. Collins

remained insistent on terminating Ms. Blackmon’s employment on the heels of her FMLA request.

         17.   It is unlawful for an employer to retaliate against an employee who exercises her

rights under the FMLA.

         18.   Ms. Blackmon was terminated for requesting FMLA and needing to take time away

from work to care for herself and her mother’s serious health condition.

         19.   This termination, less than one (1) day following Ms. Blackmon’s FMLA request

violated the interference and retaliation provisions of the FMLA.

         20.   As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

employment, wages, benefits, and other remuneration to which she is entitled.

         21.   As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

retaliated against her for attempting to utilize what she believed to be proper and authorized FMLA

leave.
 Case 2:19-cv-00625-JES-NPM Document 1 Filed 08/28/19 Page 4 of 6 PageID 4



        22.    Defendant acted with intent to terminate Plaintiff when she should have been, and

was, FMLA covered.

        23.    Defendant fired Plaintiff because of her need for FMLA protected time away from

work.

        24.    Defendant purposefully and intentionally interfered with, and retaliated against

Plaintiff, for her attempt to use FMLA.

        25.    Defendant did not have a good faith basis for its actions.

                 COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

        26.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

25 above.

        27.    At all times relevant hereto, Plaintiff was protected by the FMLA.

        28.    At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

Plaintiff to exercise her FMLA rights.

        29.    At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

        30.    As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

        31.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,
 Case 2:19-cv-00625-JES-NPM Document 1 Filed 08/28/19 Page 5 of 6 PageID 5



reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.

                  COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA

       32.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-25, above.

       33.      At all times relevant hereto, Plaintiff was protected by the FMLA.

       34.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

her attempted use and/or use of what should have been, FMLA protected leave.

       35.     At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

       36.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised her rights

to take approved leave pursuant to the FMLA.

       37.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

       38.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

       WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

just and appropriate.
 Case 2:19-cv-00625-JES-NPM Document 1 Filed 08/28/19 Page 6 of 6 PageID 6



                                    DEMAND FOR JURY TRIAL

      Plaintiff demands trial by jury on all issues so triable.

DATED this 28TH day of August 2019.

                                             Respectfully Submitted,

                                             By:/s Noah E. Storch
                                             Noah E. Storch, Esq.
                                             Florida Bar No. 0085476
                                             Richard Guadagnolo, Esq.
                                             Florida Bar No. 109104
                                             RICHARD CELLER LEGAL, P.A.
                                             10368 W. SR. 84, Suite 103
                                             Davie, Florida 33324
                                             Telephone: (866) 344-9243
                                             Facsimile: (954) 337-2771
                                             E-mail: noah@floridaovertimelawyer.com
                                             E-mail: rich@floridaovertimelawyer.com

                                             Attorneys for Plaintiff
